DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “a second fixed contact disposed facing the second fixed contact”.  The relationship between the second fixed contact is unclear.  This appears to by a typographical error.  For Examination it will be interpreted as “a second movable contact disposed facing the second fixed contact”.
Claims 2-4, 9 and 10 inherit the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, deficiency from parent claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 6, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Isozaki et al. [US 2015/0034600].
Claim 6, Isozaki et al. discloses an electromagnetic relay [10] comprising: a first fixed terminal [111 left; figures 1 and 4(a)] including a first fixed contact [118 left]; a second fixed terminal [111 right; figures 1 and 4(a)] including a second fixed contact [118 right];  a movable contact piece [130] including a first movable contact [130a left] disposed facing the first fixed contact [111 left] and a second movable (fixed) contact [130a right] disposed facing the second fixed contact [118 right], the movable contact piece being movable in a first direction [down with regards to figure 1] in which the first movable contact [130a left] contacts the first fixed contact [118 left]  and in a second direction [up with regards to figure 1] in which the first movable contact [130a left] separates from the first fixed contact [118 left]; and a magnet portion [220] configured to generate a magnetic field for extending an arc generated between the first fixed contact [118 left] and the first movable contact [130a left], wherein the first fixed contact is an anode contact, the first movable contact is a cathode contact, the first fixed terminal [111 left] includes a first corner portion on a first direction side of the first fixed terminal [111left] located in an arc extension direction in which the arc is extended with respect to the first fixed contact [figure 11a], the first corner portion having a chamfered shape in a range where the arc passes through [see annotated figure 1a below], the movable contact piece [130] includes a second corner portion [130c] on a second direction side of the movable contact piece [130] located in the arc extension direction with respect to the first movable contact [130a], the second corner portion [103c] having a chamfered shape in a range where the arc passes through [see annotated figure 1a below], and the chamfered shape of the second corner portion of the movable contact piece is larger than the chamfered shape of the first corner portion of the first fixed terminal [see annotated figure 1a below].

    PNG
    media_image1.png
    406
    717
    media_image1.png
    Greyscale

Claim 7, Isozaki et al. discloses the electromagnetic relay according to claim 6, wherein the first fixed terminal [111 left] further includes a third corner portion on a second direction side of the first fixed terminal located in the arc extension direction with respect to the first fixed contact [see annotated figure 1a above], the third corner portion having a chamfered shape in a range where the arc passes through [see annotated figure 1a above], the movable contact piece [130] further includes a fourth corner portion on a first direction side of the movable contact piece located in the arc extension direction with respect to the first movable contact [see annotated figure 1a above], the fourth corner portion having a chamfered shape in a range where the arc passes through, and the chamfered shape of the fourth corner portion of the movable contact piece is larger than the chamfered shape of the third corner portion of the first fixed terminal [see annotated figure 1a above].
Claim 8, Isozaki et al. discloses an electromagnetic relay [10] comprising: a first fixed terminal [111 left; figures 1 and 4(a)] including a first fixed contact [118 left]; a second fixed terminal [111 right; figures 1 and 4(a)] including a second fixed contact [118 right];  a movable contact piece [130] including a first movable contact [130a left] disposed facing the first fixed contact [111 left] and a second movable (fixed) contact [130a right] disposed facing the second fixed contact [118 right], the movable contact piece being movable in a first direction [down with regards to figure 1] in which the first movable contact [130a left] contacts the first fixed contact [118 left]  and in a second direction [up with regards to figure 1] in which the first movable contact [130a left] separates from the first fixed contact [118 left]; and a magnet portion [220] configured to generate a magnetic field for extending an arc generated between the first fixed contact [118 left] and the first movable contact [130a left], in a lateral direction of the movable contact piece [figure 11], wherein the first fixed terminal includes a first corner portion on a first direction side of the first fixed terminal located in one side in the lateral direction and a second corner portion on the first direction side of the first fixed terminal located in another side in the lateral direction [see annotated figure 11a below], the first and second corner portions having a chamfered shape, the movable contact piece includes a third corner portion on a second direction side of the movable contact piece located in the one side in the lateral direction and a fourth corner portion on the second direction side of the movable contact piece located in the anther side in the lateral direction [see annotated figure 11a below], the third and fourth corner portions having a chamfered shape, the chamfered shape of the third corner portion of the movable contact piece is larger than the chamfered shape of the first corner portion of the first fixed terminal [see annotated figure 11a below], and the chamfered shape of the second corner portion of the first fixed terminal is larger than the chamfered shape of the fourth corner portion of the movable contact piece [annotated figure 11a].
    PNG
    media_image2.png
    409
    722
    media_image2.png
    Greyscale
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Isozaki et al. [US 2015/0034600] in view of Greenwood et al. [US 3,082,307].
Claim 1, as best understood, Isozaki et al. discloses an electromagnetic relay [10] comprising: a first fixed terminal [111 left; figures 1 and 4(a)] including a first fixed contact [118 left]; a second fixed terminal [111 right; figures 1 and 4(a)] including a second fixed contact [118 right];  a movable contact piece [130] including a first movable contact [130a left] disposed facing the first fixed contact [111 left] and a second movable (fixed) contact [130a right] disposed facing the second fixed contact [118 right], the movable contact piece being movable in a first direction [down with regards to figure 1] in which the first movable contact [130a left] contacts the first fixed contact [118 left]  and in a second direction [up with regards to figure 1] in which the first movable contact [130a left] separates from the first fixed contact [118 left]; and a magnet portion [220] configured to generate a magnetic field for extending an arc generated between the first fixed contact [118 left] and the first movable contact [130a left], wherein at least one of a first-direction-side corner portion on a first direction side of the first fixed terminal [111 left ] located in an arc extension direction [figure 3] in which the arc is extended or a second-direction-side corner portion on a second direction side of the movable contact piece [130] located in the arc extension direction has a chamfered shape [figure 3, both fixed terminals have tapered corners 118c and moveable contact piece has tapered corners 103c] in a range where the arc passes through [figure 3, 150 denotes metal vapor created by the arc, the arc is represented by a dark lines extending from the contacts but is not labeled, see annotated figure 3 below].

    PNG
    media_image3.png
    554
    588
    media_image3.png
    Greyscale

	Isozaki et al. fails to teach that at least one of the first fixed terminal or the movable contact piece includes a stop portion configured to stop a movement of an end portion of the arc, and the stop portion is disposed on the first direction side of the first fixed terminal or on the second direction side of the movable contact piece.
	Greenwood et al. [figure 1] teaches a circuit interrupter wherein at least one of a first fixed terminal [17] or a movable contact piece [18] includes a stop portion [26 and 25 respectively] configured to stop a movement of an end portion of the arc, and the stop portion is disposed on the first direction side [the direction of movement to open and close the contacts] of the first fixed terminal [17] or on the second direction side of the movable contact piece [18].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the arc stop feature of Greenwood et al. into the contact structure of the electromagnetic relay Isozaki et al. in order to help further dissipate arc to reduce damage to the contact structure.
Claim 2, as best understood, Isozaki et al. as modified discloses the electromagnetic relay according to claim 1, wherein Isozaki et al. discloses at least one of a second-side-direction corner portion on a second direction side of the first fixed terminal [111 left] located in the arc extension direction or a first-direction-side corner portion on a first direction side of the movable contact piece located in the arc extension direction has a chamfered shape in the range where the arc passes through [figure 3].
Claim 3, as best understood, Isozaki et al. as modified discloses the electromagnetic relay according to claim 1, wherein Isozaki et al. discloses the chamfered shape is a C-chamfered shape or an R-chamfered [figure 9]. 
Claim 4, as best understood, Isozaki et al. as modified discloses the electromagnetic relay according to claim 1, wherein Isozaki et al. discloses at least one of a surface of the first fixed terminal [111 left] located in the arc extension direction or a surface of the movable contact piece located in the arc extension direction has an R shape [figure 9] as a whole in the range where the arc passes through [figure 4(a), the tapper extends the entire length of the contact portion].
Claim 9, as best understood, Isozaki et al. as modified discloses the electromagnetic relay according to claim 1, wherein Greenwood et al. teaches that the stop portion [25/26] has an angular shape [figure 1].
Claim 10, as best understood, Isozaki et al. as modified discloses the electromagnetic relay according to claim 1, wherein Greenwood et al. teaches that the stop portion [25/26] is configured by a corner portion of a recess formed by being recessed in a surface on the first direction side of the first fixed terminal or a corner portion of a recess formed by being recessed in a surface on the second direction of the movable contact piece [figure 1].

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Isozaki et al. [US 2015/0034600] in view of Greenwood et al. [US 3,082,307], as applied to claim 1 above, and further in view of Fuji [JP 2015028934 A]
Claim 3, as best understood, Isozaki et al. discloses the electromagnetic relay according to claim 1, with various chamfered shapes [figures 3, 9 and 10] but fails to teach that the chamfered shape is a C-chamfered shape.
Fuji teaches an electromagnetic relay wherein fixed terminals [121a/121b] and movable contact [151a/151b] have various combinations chamfered shapes [figures 7-15] wherein figure 11 show an R-chamfered shape on the fixed contact [112a/112b] and figure 15 shows a C-chamfered shape on the fixed contact [112a/112b], wherein a C-chamfered shape that causes the arc [130] will wrap around to the flat surfaces of the contact base portions 112a and 112b, thereby ensuring a longer arc length [translation document middle of page 6 paragraph bringing “The ninth modification”].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a C-chamfered shape in the electromagnetic relay of Isozaki et al. as taught by Fuji in order to further enlarge the arc the length [Fuji middle of page 6 paragraph bringing “The ninth modification”].

Response to Arguments
Applicant’s arguments with respect to amended claims 1-4 and 6 have been considered but are moot because the new ground of rejection. Claims 1-4 are now rejected in view of Greenwood et al. [US 3,082,307] which discloses the arc stop on the contact surface and claim 6 is rejected by figure 11a of Isozaki et al. [US 2015/0034600] as outlined above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998. The examiner can normally be reached Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BERNARD ROJAS/Primary Examiner, Art Unit 2837